Exhibit 10.1

 

LOGO [g479162g77p83.jpg]

NYSE – OPY

Oppenheimer Holdings Inc.

Fourth Quarter 2012 Earnings

February 1, 2013

New York, NY

 

Expressed in thousands of dollars, except per share amounts

  

Three Months ended

December 31,

   

Year ended

December 31,

     2012     2011     2012     2011   (unaudited)                         

Revenue

   $ 249,415      $ 229,438      $ 952,612      $ 958,992   

Expenses

   $ 256,550      $ 227,387      $ 953,139      $ 941,144   

Profit before income taxes*

   $ (7,135 )    $ 2,051      $ (527 )    $ 17,848   

Income tax provision (benefit)

   $ (3,768 )    $ (1,908 )    $ 324      $ 5,231   

Net profit/(loss) attributable to Oppenheimer Holdings Inc.

   $ (3,700 )    $ 3,433      $ (3,613 )    $ 10,316   

Basic earnings per share

   $ (0.27 )    $ 0.25      $ (0.27 )    $ 0.76   

Diluted earnings per share

   $ (0.27 )    $ 0.25      $ (0.27 )    $ 0.74   

Book value per share at December 31

   $ 36.84      $ 37.16      $ 36.84      $ 37.16   

Tangible book value per share at December 31

   $ 24.38      $ 24.47      $ 24.38      $ 24.47   

 

* includes non-controlling interest

Business Review

Oppenheimer Holdings Inc. reported a net loss of $3.7 million or $(0.27) per
share for the fourth quarter of 2012 compared to a net profit of $3.4 million or
$0.25 per share in the fourth quarter of 2011. Revenue for the fourth quarter of
2012 was $249.4 million compared to revenue of $229.4 million in the fourth
quarter of 2011, an increase of 8.7%.

The fourth quarter of 2012 was significantly impacted by the following matters.
On January 31, 2013, a FINRA arbitration panel rendered a decision in the
previously disclosed U.S. Airways case, filed in February 2009, resulting in an
award against the Company’s subsidiary, Oppenheimer & Co. Inc., in the amount of
$30 million including interest and costs on a claim of approximately $140
million (adjusted down from $253 million). The effect of the award will result
in a fourth quarter after-tax charge of $17.9 million. The Company is extremely
disappointed with the decision of the panel and will pursue its previously filed
arbitration against Deutsche Bank covering many of the issues in this case in an
effort to recover the amount of the award plus all associated costs of the case.
Oppenheimer is also currently considering whether to file a motion to vacate the
order.

Oppenheimer Holdings Inc., the ultimate parent of Oppenheimer & Co. Inc., has
contributed capital into Oppenheimer & Co. Inc., the broker-dealer, in an amount
equal to the net after tax effect of the award. Accordingly, the regulatory
capital of Oppenheimer & Co. Inc. will not change as a result of the award.



--------------------------------------------------------------------------------

Separately, at the end of 2012, all contingencies expired related to five year
contingent consideration issued as part of the Company’s acquisition of the U.S.
capital markets division from Canadian Imperial Bank of Commerce in January
2008. As a result, the Company recorded a non-cash adjustment reducing occupancy
expenses in the amount of $6.8 million, on an after-tax basis. Also, during the
fourth quarter of 2012, the Company recorded after-tax credits of $1.9 million
related to state investment and employment incentives for investments previously
made. The net effect of these three items was an after-tax charge of $9.2
million for the period.

The fourth quarter of 2012 was also impacted by Superstorm Sandy which occurred
on October 29th causing the Company to vacate its two principal offices in
downtown Manhattan and displaced 800 of the Company’s employees including
substantially all of its capital markets, operations and headquarters staff for
in excess of 30 days. As a result of the dislocation, the Company received rent
abatement credits of $1.7 million for its two downtown buildings and incurred
rent and other costs of approximately $500,000 to accommodate displaced
employees.

Net loss for the year ended December 31, 2012 was $3.6 million or $(0.27) per
share compared to net profit of $10.3 million or $0.76 per share in 2011.
Revenue for the year ended December 31, 2012 was $952.6 million, a decrease of
less than 1% compared to $959.0 million in 2011.

Client assets under administration totaled approximately $80.3 billion while
client assets under management in fee-based programs totaled approximately $20.9
billion at December 31, 2012 ($76.0 billion and $18.6 billion, respectively, at
December 31, 2011).

In commenting on the Company’s results, Albert Lowenthal, Chairman, said, “We
are extremely disappointed with the outcome of the U.S. Airways arbitration,
which has been outstanding for a number of years. It has been a significant
ongoing expense and a major distraction for our Company. The award will have no
impact on the regulatory capital of Oppenheimer & Co. Inc., our principal
operating subsidiary, as its holding company has injected an amount equal to the
after-tax effect of the award as additional capital.

As to the most recent quarter, the significant uncertainties presented by a
challenging economic environment, sovereign debt concerns in Europe, a national
election and the U.S. “fiscal cliff” affected financial markets throughout the
year and more importantly investor confidence. While the equity markets turned
in a more than respectable performance, trading volumes were disappointing as
was underwriting activity resulting in lower revenue for the year.

Our business was impacted by Superstorm Sandy. However, we will never know the
full impact on business due to the displacement of so many of our employees. We
are extremely proud of their performance under adverse conditions and pleased
that there were no issues around our ability to continue to service our clients
in unaffected regions throughout the period.

We were pleased with the performance of our fee-based businesses including
Oppenheimer Asset Management and Oppenheimer Multifamily Housing and Healthcare
Finance, Inc., both of which produced record revenue as did our fixed income
business, both taxable and non-taxable. These strong sectors were not
sufficient, however, to offset the headwinds of low trading volumes in equities
and low transaction volumes in investment banking.

 

2



--------------------------------------------------------------------------------

We have seen an upturn in the Company’s business in the first few weeks of 2013
and are optimistic about our business going forward.”

Highlights of the Company’s results for the three and twelve months ended
December 31, 2012 follow:

Revenue and Expenses

Revenue – Fourth Quarter 2012

 

  •  

Commission revenue was $118.4 million in the fourth quarter of 2012, an increase
of 6.3% compared to $111.3 million in the fourth quarter of 2011, reflecting
stronger markets in the fourth quarter of 2012 compared to the same period in
2011.

 

  •  

Principal transactions revenue was $13.9 million in the fourth quarter of 2012,
a decrease of 7.9% compared to $15.1 million in the fourth quarter of 2011. An
increase of $2.4 million in municipal trading income in the fourth quarter of
2012 was more than offset by the negative effect in the valuation adjustment for
auction rate securities owned and committed to purchase from clients of $2.5
million as well as decreases in equity trading, government and agency trading,
repurchase agreements and declines in the value of the Company’s investments
compared to the same period in 2011.

 

  •  

Interest revenue was $15.2 million in the fourth quarter of 2012, an increase of
15.3% compared to $13.2 million in the fourth quarter of 2011 stemming from a
$1.8 million increase in interest from U.S. government and agencies and reverse
repurchase agreements in the fourth quarter of 2012 compared to the same period
in 2011.

 

  •  

Investment banking revenue was $22.8 million in the fourth quarter of 2012, a
decrease of 18.0% compared to $27.8 million in the fourth quarter of 2011
primarily due to a decrease of $11.6 million in revenue from corporate finance
advisory fees partially offset by an increase in revenue from equity issuances
of $4.6 million in the fourth quarter of 2012 compared to the same period in
2011.

 

  •  

Advisory fees were $65.9 million in the fourth quarter of 2012, an increase of
37.7% compared to $47.9 million in the fourth quarter of 2011. Asset management
fees increased by $8.0 million in the fourth quarter of 2012 compared to the
same period in 2011 as a result of an increase in the value of assets under
management. Asset management fees are calculated based on client assets under
management at the end of the prior quarter which totaled $21.1 billion at
September 30, 2012 ($17.7 billion at September 30, 2011). Incentive fee income
from the Company’s general partner participation in hedge funds increased by
$10.0 million in the fourth quarter of 2012 compared to the same period in 2011.
Incentive fee income is based on the period-end mark-to-market value of the
funds.

 

  •  

Other revenue was $13.1 million in the fourth quarter of 2012, a decrease of
6.6% compared to $14.1 million in the fourth quarter of 2011 primarily as a
result of a decrease in the fair value of $1.4 million related to Company-owned
life insurance policies underlying the deferred compensation plans in the fourth
quarter of 2012 compared to the same period in 2011.

Revenue – Year-to-date 2012

 

  •  

Commission revenue was $469.9 million in the year ended December 31, 2012, a
decrease of 4.5% compared to $492.2 million in 2011 due to a lower volume of
business in year ended December 31, 2012 compared to 2011.

 

  •  

Principal transactions revenue was $54.3 million in the year ended December 31,
2012, an increase of 14.0% compared to $47.7 million in 2011. Revenue from
equities, corporate bonds, agencies and municipals trading as well as an
increase in the value of the Company’s investments added $17.4 million in the
year ended December 31, 2012 compared to 2011. These gains were offset by
decreases of $9.6 million in U.S. government and agencies trading and repurchase
agreements as well as the negative effect of the valuation adjustment for
auction rate securities owned and committed to purchase from clients of $3.1
million.

 

3



--------------------------------------------------------------------------------

  •  

Interest revenue was $57.7 million in the year ended December 31, 2012, an
increase of 1.6% compared to $56.8 million in 2011. The increase is primarily
attributable to an increase of $4.8 million increase in interest from higher
holdings of U.S. government and agencies and reverse repurchase agreements in
the year ended December 31, 2012 compared to 2011. This increase was partially
offset by a decrease of $3.2 million in margin and other interest income.

 

  •  

Investment banking revenue was $89.5 million in the year ended December 31,
2012, a decrease of 24.9% compared to $119.2 million in 2011 primarily due a
decrease of $28.1 million in revenue from corporate finance advisory fees as
well as a decrease in revenue from equity issuances of $2.9 million in 2012
compared to the same period in 2011.

 

  •  

Advisory fees were $222.7 million in the year ended December 31, 2012, an
increase of 13.0% compared to $197.1 million in 2011. Asset management fees
increased by $17.3 million for the year ended December 31, 2012 compared to 2011
as a result of an increase in the value of assets under management during the
year. Incentive fee income increased by $8.3 million in the year ended
December 31, 2012 compared to 2011.

 

  •  

Other revenue was $58.6 million in the year ended December 31, 2012, an increase
of 27.2% compared to $46.0 million in 2011 primarily due to an increase of $5.5
million in the fair value of our Company-owned life insurance policies that
support our deferred compensation plans. In addition, fees generated by
Oppenheimer Multifamily Housing & Healthcare Finance, Inc. increased $7.1
million in the year ended December 31, 2012 compared to 2011.

Expenses – Fourth Quarter 2012

 

  •  

Compensation and related expenses were $164.9 million in the fourth quarter of
2012, an increase of 12.2% compared to $147.0 million in the fourth quarter of
2011 primarily due to increased production-related compensation on
commissionable business and incentive compensation.

 

  •  

Clearing and exchange fees were $5.7 million in the fourth quarter of 2012, a
decreased of 2.7% compared to $5.9 million in the same period of 2011.

 

  •  

Communications and technology expenses were $16.0 million in the fourth quarter
of 2012, an increase of 3.1% compared to $15.5 million in the fourth quarter of
2011 due primarily to an increase in information technology-related expenses in
the fourth quarter of 2012 compared to the same quarter of 2011.

 

  •  

Occupancy and equipment costs were $3.5 million in the fourth quarter of 2012, a
decrease of 82.7% compared to $20.5 million in the fourth quarter of 2011. As
discussed above, during the period, all contingencies expired at the end of 2012
related to five year contingent consideration issued as part of the Company’s
acquisition of the U.S. capital markets division from Canadian Imperial Bank of
Commerce in January 2008. As a result, the Company recorded a non-cash
adjustment reducing occupancy expenses in the amount of $11.3 million. The
decrease was also due to overlapping rent expense and write-offs of $2.4 million
related to the move of our corporate headquarters in the fourth quarter of 2011
which were not applicable in the fourth quarter of 2012. Further, the fourth
quarter of 2011 included $2.1 million in amortization relating to the
below-market lease which was not applicable in the fourth quarter of 2012. In
addition, as described above, Superstorm Sandy had an impact on the Company’s
operations in New York City. The Company received rent abatement credits of $1.7
million for its two downtown buildings and incurred rent and other costs of
approximately $500,000 to accommodate displaced employees.

 

  •  

Interest expense was $9.2 million in the fourth quarter of 2012, a decrease of
1.4% compared to $9.4 million in the fourth quarter of 2011.

 

  •  

Other expenses were $57.2 million in the fourth quarter of 2012, an increase of
95.7% compared to $29.2 million in the fourth quarter of 2011 due to the outcome
of the U.S. Airways arbitration as discussed above.

 

  •  

During the three month period ended December 31, 2012 the Company recorded tax
credits of $1.9 million (net of Federal taxes) related to state investment and
employment incentives for investments previously made.

 

4



--------------------------------------------------------------------------------

Expenses – Year-to-date 2012

 

  •  

Compensation and related expenses were $626.4 million in the year ended
December 31, 2012, essentially flat compared to $626.8 million in 2011.

 

  •  

Clearing and exchange fees were $23.8 million in the year ended December 31,
2012, a decrease of 5.0% compared to $25.0 million in 2011 primarily stemming
from a $1.3 million decrease in floor brokerage fees in the year ended
December 31, 2012 compared to 2011. This decrease relates to the decrease in
commission business described above.

 

  •  

Communications and technology expenses were $63.4 million for the year ended
December 31, 2012, an increase of 1.1% compared to $62.7 million in 2011 due
primarily to an increase in information technology-related expenses in the year
ended December 31, 2012 compared to 2011.

 

  •  

Occupancy and equipment costs were $62.8 million for the year ended December 31,
2012, a decrease of 17.9% compared to $76.5 million in 2011. At the end of 2012,
all contingencies expired related to five year contingent consideration issued
as part of the Company’s acquisition of the U.S. capital markets division from
Canadian Imperial Bank of Commerce in January 2008. As a result, the Company
recorded a non-cash adjustment reducing occupancy expenses in the amount of
$11.3 million.

 

  •  

Interest expense was $35.1 million in the year ended December 31, 2012, a
decrease of 7.7% compared to $38.0 million in 2011 primarily due to decreased
interest expenses incurred on repurchase agreements held by the government
trading desk for the year ended December 31, 2012 compared to that of 2011.

 

  •  

Other expenses were $141.7 million for the year ended December 31, 2012, an
increase of 26.3% compared to $112.2 million in 2011 due to the outcome of the
U.S. Airways arbitration as discussed above.

 

  •  

During the three months ended June 30, 2012, the Company recorded adjustments of
$1.3 million, net of taxes, related to the prior periods to establish additional
reserves for taxes and adjust related interest. During the three month period
ended December 31, 2012 the Company recorded tax credits of $1.9 million (net of
Federal taxes) related to state investment and employment incentives for
investments previously made.

Stockholders’ Equity

 

  •  

At December 31, 2012, total equity was $505.6 million compared to $513.4 million
at December 31, 2011.

 

  •  

At December 31, 2012, book value per share was $36.84 (compared to $37.16 at
December 31, 2011) and tangible book value per share was $24.38 (compared to
$24.47 at December 31, 2011).

 

5



--------------------------------------------------------------------------------

OPPENHEIMER HOLDINGS INC.

SUMMARY STATEMENT OF OPERATIONS (UNAUDITED)

 

$ in thousands, except share and per share amounts                        Three
Months Ended     Year Ended      12/31/12     12/31/11     % D     12/31/12    
12/31/11      % D  

REVENUE

             

Commissions

   $ 118,378      $ 111,316        6.3 %    $ 469,865      $ 492,228        
-4.5 % 

Principal transactions, net

     13,924        15,123        -7.9 %      54,311        47,660         14.0
% 

Interest

     15,200        13,180        15.3 %      57,662        56,779         1.6 % 

Investment banking

     22,830        27,845        -18.0 %      89,477        119,202        
-24.9 % 

Advisory fees

     65,936        47,897        37.7 %      222,732        197,097         13.0
% 

Other

     13,147        14,077        -6.6 %      58,565        46,026         27.2
%    

 

 

   

 

 

     

 

 

   

 

 

          249,415        229,438        8.7 %      952,612        958,992      
  -0.7 %    

 

 

   

 

 

     

 

 

   

 

 

    

EXPENSES

             

Compensation and related expenses

     164,895        146,965        12.2 %      626,411        626,767        
-0.1 % 

Clearing and exchange fees

     5,704        5,864        -2.7 %      23,750        24,991         -5.0 % 

Communications & technology

     16,013        15,527        3.1 %      63,359        62,673         1.1 % 

Occupancy & equipment costs

     3,539        20,462        -82.7 %      62,818        76,509         -17.9
% 

Interest

     9,222        9,353        -1.4 %      35,086        38,026         -7.7 % 

Other

     57,177        29,216        95.7 %      141,715        112,178         26.3
%    

 

 

   

 

 

     

 

 

   

 

 

          256,550        227,387        12.8 %      953,139        941,144      
  1.3 %    

 

 

   

 

 

     

 

 

   

 

 

    

Profit/(loss) before income taxes

     (7,135 )      2,051        -447.9 %      (527 )      17,848         -103.0
% 

Income tax provision (benefit)

     (3,768 )      (1,908 )      n/a        324        5,231         -93.8 %    

 

 

   

 

 

     

 

 

   

 

 

    

Net profit/(loss) for the period

     (3,367 )      3,959        -185.0 %      (851 )      12,617         -106.7
% 

Net profit attributable to non-controlling interest, net of tax

     333        526        -36.7 %      2,762        2,301         20.0 %    

 

 

   

 

 

     

 

 

   

 

 

    

Net profit/(loss) attributable to Oppenheimer Holdings Inc.

   $ (3,700 )    $ 3,433        -207.8 %    $ (3,613 )    $ 10,316        
-135.0 %    

 

 

   

 

 

     

 

 

   

 

 

    

Profit/(loss) per share attributable to Oppenheimer Holdings Inc.

             

Basic

   $ (0.27 )    $ 0.25        $ (0.27 )    $ 0.76      

Diluted

   $ (0.27 )    $ 0.25        $ (0.27 )    $ 0.74      

Weighted avg. shares outstanding

     13,611,271        13,671,917          13,602,205        13,638,087      

Actual shares outstanding

     13,607,998        13,671,945          13,607,998        13,671,945      

 

6



--------------------------------------------------------------------------------

Company Information

Oppenheimer, through its principal subsidiaries, Oppenheimer & Co. Inc. (a U.S.
broker-dealer) and Oppenheimer Asset Management Inc., offers a wide range of
investment banking, securities, investment management and wealth management
services from 94 offices in 26 states and through local broker-dealers in 4
foreign jurisdictions. Oppenheimer employs over 3,400 people. The Company offers
trust and estate services through Oppenheimer Trust Company. OPY Credit Corp.
offers syndication as well as trading of issued corporate loans. Oppenheimer
Multifamily Housing & Healthcare Finance, Inc. is engaged in mortgage brokerage
and servicing. In addition, through Freedom Investments, Inc. and the BUYandHOLD
division of Freedom, Oppenheimer offers online discount brokerage and
dollar-based investing services.

Forward-Looking Statements

This press release includes certain “forward-looking statements” relating to
anticipated future performance. For a discussion of the factors that could cause
future performance to be different than anticipated, reference is made to
Factors Affecting “Forward-Looking Statements” and Part 1A – Risk Factors in
Oppenheimer’s Annual Report on Form 10-K for the year ended December 31, 2011.

For further information, please contact:

A.G. Lowenthal 212 668-8000 or E.K. Roberts 416 322-1515

 

7